Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of April 23, 2014,
between Lime Energy Services Co. (the “Company”), which is a Massachusetts
corporation and a wholly-owned subsidiary of Lime Energy Co., a Delaware
corporation (“Lime”), and Mary Colleen Brennan (the “Executive”).

 

WHEREAS, the Company and the Executive knowingly and voluntarily desire to enter
into an employment relationship on and subject to the terms and conditions set
forth below;

 

NOW, THEREFORE, in consideration of the covenants and other terms and conditions
set forth below, the Company and the Executive hereby agree and contract as
follows:

 

1)                                     Employment Duties.

 

Conditioned on the Executive successfully passing a background check and drug
testing to be performed by the Company (or its designee), the Company agrees to
employ the Executive as the Chief Financial Officer, and the Executive hereby
accepts such employment on and subject to the terms set forth in this
Agreement.  The Executive will report to and be subject to the authority and
direction of Chief Executive Officer of the Company (“CEO”).

 

The Executive agrees to use her best and full-time efforts to perform her duties
as CFO, and perform such other services and responsibilities for the Company as
the Company may from time to time request.  Without limiting the generality of
the foregoing, the Executive will ordinarily devote not less than five (5) days
per week to the Company’s business (except for vacations and regular business
holidays observed by the Company) on a full-time basis, during normal business
hours Monday through Friday.

 

2)                                     Period of Employment.

 

The Executive’s employment pursuant to this Agreement has commenced on April 21,
2014 (the “Commencement Date”) and shall terminate on April 30, 2016 (the
“Initial Employment Period”), unless earlier terminated pursuant to Section 4 of
this Agreement.  Notwithstanding the foregoing sentence, the Executive’s
employment shall automatically renew for successive one-year periods (each, a
“Renewal Period”) at the end of the Initial Employment Period, and at the end of
each Renewal Period, unless notice of non-renewal is given by the Company on or
before November 1 of the year before the Initial Employment Period, or any
Renewal Period, as applicable, would end, or unless this Agreement is terminated
pursuant to Section 4 of this Agreement.  The Initial Employment Period and any
Renewal Period, as such periods may be shortened as result of a termination
pursuant to Section 4 of this Agreement, shall be known as the “Period of
Employment.”  In the event the Company provides the Executive with a timely
notice of non-renewal, the Executive shall continue her employment according to
the terms of this Agreement, until the end of the Initial Employment Period, or
the Renewal Period, as applicable, unless the parties hereto agree on a
different date.  Non-renewal of this Agreement by the Company shall be
considered a termination in accordance with Section 4(a) of the Agreement, and
termination shall take effect on the applicable date the employment ends, in
accordance with the immediately preceding sentence.  The parties acknowledge and
agree that certain provisions of this Agreement shall continue in effect after
the Period of Employment, as set forth herein.  The non-renewal

 

Company Initials:       AP          

Executive Initials:     MCB         

 

1

--------------------------------------------------------------------------------


 

of Executive’s employment with the Company shall be at the will of the Company,
and there shall be no obligation on the part of the Company or the Executive to
continue such employment

 

3)             Compensation and Benefits.

 

a)                                     Salary.

 

During the Period of Employment, the Company will pay the Executive a salary
(the “Base Salary”) in periodic installments, timed in accordance with the
Company’s deliveries of salary payments to other exempt employees.  The Base
Salary will be subject to all payroll deductions and other deductions as may be
required to be made pursuant to law, governmental order, or by agreement with,
or consent of, the Executive.  Beginning on the Commencement Date, the salary
installments will be calculated based on a gross annualized rate of Two Hundred
and Twenty Thousand Dollars ($220,000).  During the Period of Employment, the
Company will endeavor, but will not be obligated, to review the Executive’s
compensation annually, and give consideration to whether any increase in the
Base Salary is warranted, in the Company’s sole and absolute discretion.  Upon
any change in Base Salary, all references herein to Base Salary shall be to the
changed amount.

 

b)                                     Sign-On Bonus.

 

Within 30 days after the Commencement Date, provided that the Executive has not
previously resigned her employment with the Company, the Company shall pay the
Executive Ten Thousand Dollars ($10,000) as a sign-on bonus (“Sign-On Bonus”). 
The Sign On Bonus will be subject to all payroll deductions and other deductions
as may be required to be made pursuant to law, governmental order, or by
agreement with, or consent of, the Executive.

 

c)                                      Stock.

 

The Company shall issue and sell to the Executive 5,000 shares of common stock
of the Company at a purchase price of $0.001 per share (the “Restricted
Stock”).  Until such shares of Restricted Stock vest, the Company will have the
right and option to repurchase the unvested shares at the same purchase price in
the event the Executive resigns her employment with the Company or is terminated
by the Company for Cause (as defined in the 2008 Long-Term Incentive Plan, as
amended (the “Plan”)).  1,667 shares of Restricted Stock shall vest on
December 31, 2014, 1,666 shares shall vest on December 31, 2015, and 1,666
shares shall vest on December 31, 2016, provided that the Executive is employed
on each such vesting date.  Further, all unvested shares of Restricted Stock (if
any) shall vest in the event of the Executive’s termination of employment with
the Company due to the Executive’s death or Disability (as defined in the Plan)
or upon the occurrence of a Change in Control of the Company (as defined in the
Plan).

 

d)                                     Annual Bonus

 

The Executive shall be eligible to participate in the performance bonus plan
generally made available to other senior executives of the Company, with an
initial annual bonus target of between 0 to 50 percent of Base Salary.  Payment
of an annual bonus shall be at the Company’s sole and absolute discretion and is
generally based on the Executive’s performance in combination with the Company’s
performance.

 

2

--------------------------------------------------------------------------------


 

e)                                      Reimbursement of Business Expenses.

 

The Company will reimburse the Executive for reasonable business expenses (other
than moving expenses) that the Executive actually incurs for the performance of
her duties for the Company during the Period of Employment, consistent with the
Company’s policies in effect from time to time with respect to reimbursement of
business expenses, and subject to the Executive’s prior submissions of complete
and truthful expense reports in a form acceptable to the Company, with original
invoices and proofs of payment attached.

 

f)                                        Laptop and Cell Phone.

 

During the Period of Employment, the Company agrees to provide the Executive
with a laptop computer for her business use and to reimburse the Executive in an
amount not to exceed $125 per month for payment of a mobile phone and/or
personal digital assistant and/or smartphone for business use.  Such
reimbursement is subject to the Executive’s prior submissions of complete and
truthful expense reports in a form acceptable to the Company, with original
invoices and proofs of payment attached.

 

g)                                     Holidays.

 

During the Period of Employment, the Executive will be entitled to take paid
holidays as provided by the Company from time to time to all of its employees,
which holidays may change from time to time in the Company’s sole and absolute
discretion.  As of the date of this Agreement, the Company observes the
following holidays: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the day after Thanksgiving Day, Christmas Day, and one
“Floating Holiday” to be scheduled at the Executive’s discretion.

 

h)                                     Paid Time Off.

 

The Executive will initially be entitled to twenty (20) days of paid time off
per Company fiscal year.  Paid time off will accrue at a rate of 3.08 hours per
week, beginning on the Commencement Date.  Thereafter, the number of days of
paid time off per fiscal year, and the accrual rate of hours per month, may
change in the Company’s sole and absolute discretion.  Except in cases of
emergency, the Executive will obtain the written approval of the CEO as early as
possible and at least thirty (30) days before scheduling any paid time off in
excess of five consecutive days.

 

The Executive’s accrual and carry forward of paid time off shall be in
accordance with Company policy.  Upon the Executive’s termination, all accrued
hours of paid time off will be payable at the next regularly scheduled payroll
date (except for any paid time off that has been forfeited previously for lack
of use within a particular fiscal year), pursuant to Company policy.

 

i)                                        Other Benefits.

 

Beginning 30 to 90 days after the Commencement Date, depending on the benefit,
the Executive will be entitled to participate in whatever benefit plans and
programs the Company offers to executive-level employees, subject to the terms
of such plans and programs.  Currently, the Company offers medical (employee and
Company shared cost), dental (employee and Company shared cost), short term
disability (Company paid), long-term disability (Company paid), life insurance
at one times salary (Company paid), Flexible Spending Account (employee paid),
and 401(k) (Company discretionary match).  The Company reserves the right to
cancel or change any and all benefit plans and programs at any time, in the

 

3

--------------------------------------------------------------------------------


 

Company’s sole and absolute discretion, without providing any substitute
benefits or compensation to the Executive whatsoever.

 

4)                                     Termination.

 

a)                                     Termination by the Company for Due Cause.

 

In this Agreement, “Due Cause” means any of the following:

 

(i)                                     a material or continued breach by the
Executive of this Agreement, if such breach is not remedied, if curable, within
ten (10) calendar days following her receipt of written notice thereof from the
Company, or, if the breach cannot be remedied within ten (10) days, within such
longer time (not to exceed forty-five (45) days) as the Company, in its sole and
absolute discretion, may deem to be reasonably necessary for the Executive to
remedy the breach if the Company, in its sole and absolute discretion,
determines that the Executive has promptly commenced and is diligently and
continuously pursuing her best efforts to remedy the breach as quickly as
possible;

 

(ii)                                  conviction, or plea of guilty or nolo
contendere, or commission by the Executive of a felony or any other crime that
has, or is likely to have, a materially adverse impact upon the Company or its
Affiliates, their reputation, or their relationship with their employees,
suppliers, or customers;

 

(iii)                               action or inaction by the Executive (other
than action or inaction taken with the approval of the CEO) which results in a
material injury to the business, property, or reputation of the Company and/or
any of its Affiliates;

 

(iv)                              refusal to perform or substantial neglect by
the Executive of the duties assigned to the Executive pursuant to Section 1 of
this Agreement if such refusal or neglect is not remedied within ten
(10) calendar days following written notice thereof from the Company;

 

(v)                                 the commission by the Executive of any act
constituting embezzlement, fraud, misappropriation, willful misconduct, or
breach of fiduciary duty or duty of loyalty owed to the Company;

 

(vi)                              the Company determines that the Executive has
made any material misrepresentation of her education or prior work experience;

 

(vii)                           material violation by the Executive of the
Company’s employment policies, including all policies set forth in the Company’s
Employee Handbook and all drug and alcohol and anti-discrimination policies; or

 

(viii)                        commission by the Executive of an act of moral
turpitude.

 

4

--------------------------------------------------------------------------------


 

In this Agreement, “Affiliates” means and includes: Lime and all of the
Company’s and Lime’s respective affiliate and subsidiary companies (present and
future); and all their respective officers, directors, and shareholders; and
each of them.

 

The Company may terminate the Period of Employment for Due Cause at any time by
delivering written notice of the termination to the Executive.  Upon the
Executive’s separation from employment for Due Cause or as a result of the
non-renewal of the Initial Employment Period or the Renewal Period, as
applicable, the Company shall have no further obligations to the Executive other
than the payment of the Accrued Obligations (as defined below).  Such payment
shall be made in accordance with the Company’s normal payroll schedules.

 

In this Agreement, “Accrued Obligations” means (a) any Base Salary earned
through the date of termination (or death) and any bonus earned relating to the
fiscal year prior to the fiscal year in which such termination (or death)
occurs, each to the extent not yet paid, (b) reimbursement for any previously
unreimbursed expenses incurred by the Executive pursuant to this Agreement, and
(c) such retirement, incentive and other payments and benefits earned and vested
(if applicable) by the Executive as of the date of her termination (or death)
under any equity, insurance or employee benefit plan of the Company in which the
Executive participates, all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans.

 

b)                                     Termination Due to Death or Disability.

 

The Period of Employment will automatically terminate in the event of the
Executive’s death or upon 30 days’ written notice in the event of the Disability
(as defined below) of the Executive.  Upon such termination, the Company shall
have no further obligations to the Executive, or her estate or beneficiaries,
other than the payment of the Accrued Obligations.  Such payment shall be made
in accordance with the Company’s normal payroll schedules.

 

In the event the Executive becomes physically or mentally disabled so as to
become materially unable, for a period of more than 120 consecutive days or for
more than 150 days in the aggregate during any 12-month period, to perform the
Executive’s duties hereunder on substantially a full-time basis, or over such
longer period as may be required by applicable law, the Executive will be deemed
to have a “Disability” for purposes of this Agreement.

 

c)                                      Termination by the Company for Any
Reason Other Than Due to Due Cause, Disability or Death.

 

The Company may terminate the Period of Employment at any time, for any reason
other than Due Cause, Disability or death, by delivery of 30 days written notice
of the termination to the Executive.  If the effective date of any such
termination is after December 31, 2014, the Company shall pay as severance
compensation to Executive (i) six (6) months’ of her Salary at her then annual
salary compensation rate, plus (ii) any Accrued Obligations. If the termination
is effective prior to January 1, 2015, the Company will have no further
obligations to the Executive other than payment of the Accrued Obligations. Any
such payments shall be made in accordance with the Company’s normal payroll
schedules.  As a condition precedent to Executive’s right to receive any
severance compensation hereunder, Executive shall, upon termination of her
employment, (i) return all Company property in Executive’s possession, and
(ii) enter into a release agreement reasonably acceptable to the Company that
releases all claims which may legally released by Executive against Company and
its affiliates in connection with or arising out of her employment by the
Company.

 

5

--------------------------------------------------------------------------------


 

d)                                     Termination by the Executive for
Convenience.

 

The Executive may terminate the Period of Employment for her convenience at any
time upon 30 days’ notice by delivering a written notice of termination to the
Company.  Upon such a termination, the Company shall have no further obligations
to the Executive, other than the payment of the Accrued Obligations.  Such
payment shall be made in accordance with the Company’s normal payroll schedules.

 

e)                                      Resignation Effective Upon Termination.

 

Upon any termination of the Period of Employment, regardless of the reason
therefor, the Executive will be deemed to have resigned as an employee of the
Company and from any and all other positions that the Executive then holds with
the Company and any Affiliates.

 

f)                                        Return of All Company Property Upon
Termination.

 

Upon the termination of the Period of Employment, regardless of the cause or
reason therefore, or at such earlier time as the Company may request, the
Executive will immediately deliver to the Company all property provided to her
for the Executive’s use in relation to her employment, including but not limited
to all Confidential Information provided to her by the Company, and will
immediately deliver a detailed written accounting for any and all property of
the Company that was lost, stolen, or destroyed while in the Executive’s
possession, care, custody, or control.

 

5)                                     Inventions.

 

a)                                     “Inventions.”

 

In this Agreement, the term “Inventions” means and includes: all ideas,
inventions, patents, copyrights, copyright designs, trade secrets, trademarks,
processes, discoveries, enhancements, software, computer source code,
catalogues, prints, business applications, plans, writings, works, and other
developments or improvements and all other intellectual property and proprietary
rights and any derivative work(s) based thereon that are made, conceived, or
completed by the Executive, alone or with others, during the Period of
Employment, whether or not during normal working hours.

 

b)                                     Prior Inventions.

 

The Executive has identified on Exhibit A attached hereto all Inventions
applicable to the business of the Company or relating in any way to the
Company’s business or demonstrably anticipated research and development or
business, which were conceived, reduced to practice, created, derived, developed
or made by the Executive prior to the Executive’s employment with the Company
(collectively, the “Prior Inventions”), and the Executive represents and
warrants that such list is complete. The Executive further represents and
warrants that the Executive has no rights in any Inventions other than those
Prior Inventions specified in Exhibit A. If there is no such list on Exhibit A,
the Executive represents and warrants that the Executive has neither conceived,
reduced to practice, created, derived, developed nor made any such Prior
Inventions at the time of signing this agreement.  Such Prior Inventions are and
shall remain the sole and exclusive property of the Executive, and the Executive
will not incorporate or use or permit the Company to incorporate any aspect of a
Prior Invention as part of her work for the Company unless the Executive
discloses such intended use to the Company prior to such use or incorporation
and the Company specifically consents to such use or incorporation in writing. 
Should the Executive fail to obtain such prior written consent of the Company as
required in this Section, the

 

6

--------------------------------------------------------------------------------


 

Executive will be deemed to have granted the Company a perpetual, royalty-free,
transferable, worldwide license to utilize the Prior Invention(s), with rights
to sublicense through multiple tiers of sublicenses.

 

c)                                      Reporting of New Inventions.

 

During the Period of Employment, and at the end of the Period of Employment, the
Executive will promptly and periodically report in writing to the Company any
and all Inventions that were developed and/or were under development by the
Executive during the Period of Employment, whether solely or working jointly
with others, whether or not during normal working hours.

 

d)                                     Ownership of New Inventions.

 

The Executive agrees that all Inventions:

 

(1)                                 that are developed using the Company’s
equipment, supplies, facilities, or trade secret information; or

 

(2)                                 that relate to the Company’s business or
actual or demonstrably anticipated research or development; or

 

(3)                                 that result from any work performed by the
Executive for the Company

 

will be the sole and exclusive property of the Company.

 

e)                                      Assistance Regarding Inventions.

 

At the request of the Company, the Executive will do all things deemed by the
Company to be necessary to perfect the Company’s title to the existing
Inventions and the new Inventions that are the Company’s property, including by
assisting in obtaining for the Company such title, patents, copyrights or other
protection as may be provided under law and desired by the Company, and further
including but not limited to executing and delivering any and all relevant
applications, assignments, and other instruments.  This covenant shall survive
the termination of the Period of Employment, provided that the Company, after
the termination, will continue to reimburse the Executive for all reasonable
expenses that the Executive incurs in performing her continuing obligations
under this subsection.

 

To the extent any of the rights, title and interest in and to Company Inventions
cannot be assigned by the Executive to the Company, the Executive hereby grants
to the Company an exclusive, royalty-free, transferable, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicenses) to
utilize and practice such non-assignable rights, title and interest. To the
extent any of the rights, title and interest in and to Company Inventions can be
neither assigned nor licensed by the Executive to the Company, the Executive
hereby irrevocably waives and agrees never to assert such non-assignable and
non-licensable rights, title and interest against the Company or any of the
Company’s successors in interest to such non-assignable and non-licensable
rights.  The Executive grants to the Company or the Company’s designees a
royalty free irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicenses) to utilize and practice all applicable patent,
copyright, moral right, mask work, trade secret and other intellectual property
rights relating to any Prior Inventions which the Executive incorporates, or
permits to be incorporated, in any Company Inventions.  Notwithstanding the
foregoing, the Executive agrees that the Executive will not incorporate, or
permit to be incorporated, any Prior Inventions in any Company Inventions
without the Company’s prior written consent.

 

7

--------------------------------------------------------------------------------


 

f)                                        Future Inventions

 

The Executive recognizes that Inventions or Trade Secrets relating to the
Executive’s activities while working for the Company and conceived, reduced to
practice, created, derived, developed, or made by the Executive, alone or with
others, within twelve (12) months after termination of the Executive’s
employment may have been conceived, reduced to practice, created, derived,
developed or made, as applicable, in significant part while employed by the
Company.  Accordingly, the Executive agrees that such Inventions and Trade
Secrets shall be presumed to have been conceived, reduced to practice, created,
derived, developed, or made, as applicable, during the Executive’s employment
with the Company and are to be promptly assigned to the Company unless and until
the Executive has established the contrary by written evidence satisfying the
clear and convincing standard of proof.

 

6)                                     Trade Secrets and Confidential
Information.

 

a)                                     “Trade Secrets.”

 

In this Agreement, “Trade Secrets” means and includes business or technical
information in the possession of the Company and/or any of its Affiliates,
including but not limited to a formula, pattern, program, device, compilation of
information, method, technique, or process, that:

 

(1)                                 derives independent actual or potential
commercial value from not being generally known by persons who can obtain
economic value from its disclosure or use; and

 

(2)                                 that is subject to reasonable efforts under
the circumstances to maintain its secrecy.

 

b)                                     “Confidential Information.”

 

In this Agreement, “Confidential Information” means:

 

(1)                                 all Trade Secrets; and

 

(2)                                 all other business or technical information
in the possession of the Company and/or any of its Affiliates that is not
generally known outside of the Company and its Affiliates that relates to the
business of the Company and any of its Affiliates;

 

and includes, without limitation:  lists and information about customers and/or
prospective customers (including names, addresses, attributes, requirements,
special needs, and other data about customers and prospective customers); lists
and information about contractors subcontractors and/or prospective contractors
or subcontractors (including names, addresses, attributes, requirements, special
needs, and other data about contractors or subcontractors and prospective
contractors or subcontractors); lists and information about vendors and/or
prospective vendors (including names, addresses, attributes, requirements,
special needs, and other data about vendors and prospective vendors); lists and
information about competitors and potential competitors (including names,
addresses, attributes, requirements, special needs, and other data about
competitors and potential competitors); historical information about past bids,
prices, costs, goods, products, performance, projects and contracts; lists and
information about upcoming bids and proposals; lists and information about
uncompleted contracts; work schedules; information about business plans and
business strategies; unreleased advertising materials; market research and
analyses;

 

8

--------------------------------------------------------------------------------


 

personnel and hiring information; salary and wage information; bonus
information; employment agreements; lists and information about pending and
contemplated projects, customer contracts, subcontracts, purchase orders, vendor
agreements, joint ventures, and teaming agreements; agreement terms and
conditions; cost-to-complete information; completion dates; claims; past
litigation; pending litigation; threatened litigation; credit information;
financial statements; accounting information; sales projections; licensing
agreements and information; pricing information; information about the
employees, equipment, properties, and capabilities of the Company and/or its
Affiliates; information about research, development, and designs; data, designs,
compilations of information, apparatus, computer programs and/or software
programing code, programing methods, database information, passwords and user
IDs, information about policies and procedures, manufacturing and sales
know-how, and any other business information or technical information that has
or may have value to the Company and/or any Affiliate, whether or not such
information constitutes Trade Secrets.

 

c)                                      Protection of Trade Secrets and Other
Confidential Information.

 

The Executive recognizes and acknowledges that, by virtue of, and in the course
of her employment with the Company, the Company and/or Affiliates will reveal
some Trade Secrets and other Confidential Information to the Executive, and the
Executive will also help discover, develop, generate, and contribute to the
Trade Secrets and other Confidential Information.

 

The Executive agrees that, during the Period of Employment, she will use her
best efforts to maintain the confidentiality of the Confidential Information,
including without limitation by:

 

(1)                                 storing Confidential Information in secure
locations only;

 

(2)                                 not making unnecessary copies or
transmittals of Confidential Information;

 

(3)                                 utilizing “firewalls,” “anti-spyware”, and
passwords for all computer systems and electronic files that contain
Confidential Information;

 

(4)                                 complying with any and all Company policies
and procedures for the protection of Confidential Information;

 

(5)                                 promptly reporting to the Company all
inadvertent and/or unauthorized disclosures and misappropriations of any
Confidential Information, whether known, suspected, or threatened; and

 

(6)                                 promptly reporting to the Company all known
and suspected deficiencies in, and opportunities for improvement of, the
policies and procedures of the Company and its Affiliates for the protection of
Confidential Information.

 

d)                                     Return of Trade Secrets and Other
Confidential Information.

 

The Executive agrees that all Trade Secrets and other Confidential Information,
in whatever forms they exist or were created, whether in the Executive’s memory,
or in physical or electronic or computerized form, are and will be the sole and
exclusive property of the Company.

 

9

--------------------------------------------------------------------------------


 

The Executive agrees, that upon the termination of the Period of Employment, or
at any earlier time(s) that the Company may request, the Executive will
immediately return to the Company any and all documents, correspondence, notes,
agreements, memoranda, computer files, computer disks, drives and tapes,
electronically stored information, and other media and other things in the
Executive’s possession, custody, or control that contain or reflect Confidential
Information, keeping no copies or extracts of any of the Confidential
Information.

 

e)                                      Copying, Use and Disclosure of Trade
Secrets.

 

The Executive agrees that during the Period of Employment, she will not copy,
use, or disclose any Trade Secrets, whether directly or indirectly, except to
the extent that:

 

(1)                                 the copying, use or disclosure is for the
benefit of the Company or one of its Affiliates;

 

(2)                                 the Executive has no reason to believe or
suspect that the copying, use, or disclosure will result in or contribute to a
loss of secrecy of any of the Trade Secrets; and

 

(3)                                 the copying, use, or disclosure is necessary
for the Executive to perform her duties as an employee of the Company.

 

The Executive agrees that, at all times after the termination of the Period of
Employment, she will not copy, use, or disclose any Trade Secrets of the Company
and/or any of its Affiliates, except under subpoena or other compulsion of law.

 

Before making any disclosure of any Trade Secrets under a subpoena or other
compulsion of law, the Executive will first inform the Company of the subpoena
or other compulsion of law, and the Executive will cooperate with the Company in
deciding the substance and manner of the disclosure, provided that the Company
will indemnify the Executive for reasonable costs and expenses incurred with
respect to the substance and manner of any disclosure that is made in
cooperation with the Company.

 

f)                                        Copying, Use and Disclosure of Other
Confidential Information.

 

The Executive agrees that during the Period of Employment, she will not copy,
use or disclose, whether directly or indirectly, any Confidential Information
that is not Trade Secrets, except to the extent that:

 

(1)                                 the copying, use or disclosure is for the
benefit of the Company or one of its Affiliates;

 

(2)                                 the Executive has no reason to believe or
suspect that the copying, use, or disclosure will result in or contribute to a
loss of confidentiality; and

 

(3)                                 the copying, use, or disclosure is necessary
for the Executive to perform her duties as an employee of the Company.

 

Furthermore, the Executive agrees that, at all times following the termination
of the Period of Employment, she will not copy, use or disclose, whether
directly or indirectly, any Confidential Information that is not Trade Secrets,
except under subpoena or other compulsion of law.

 

10

--------------------------------------------------------------------------------


 

Before making any disclosure of any Confidential Information that is not Trade
Secrets under a subpoena or other compulsion of law, the Executive first will
inform the Company of the subpoena or other compulsion of law, and the Executive
will cooperate with the Company in deciding the substance and manner of the
disclosure, provided that the Company will indemnify the Executive for
reasonable costs and expenses incurred with respect to the substance and manner
of any disclosure that is made in cooperation with the Company.

 

7)                                     Non-Solicitation of Protected Customers.

 

In this Agreement, “Protected Customers” means and includes all of the customers
and prospective customers of the Company that the Executive, in the course of
her employment, has any material contact with, or acquires any information
about, at any time during the last twenty-four (24) months of the Period of
Employment.

 

The Executive agrees that during the Period of Employment, and, if the
Executive’s employment is terminated for any reason other than under
Section 4(b) or (c), for the first three hundred sixty-five (365) days
thereafter, the Executive will not solicit any of the Protected Customers,
whether directly or indirectly, for the purpose of promoting or selling any
goods or services within the Business (as defined below).  Nor shall the
Executive assist another person or entity to do so.

 

The Executive agrees that during the Period of Employment, and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not accept any business from any of the Protected Customers, even
if not solicited by the Executive, that involves goods or services within the
Business.

 

8)                                     Non-Solicitation of Protected Employees.

 

In this Agreement, “Protected Employees” means and includes all persons who at
the time of the Executive’s action are, or within the three months prior to the
Executive’s action were, employees of the Company and/or any of its Affiliates.

 

The Executive agrees that during the Period of Employment, and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not directly or indirectly (a) solicit, or assist another person
or entity to solicit, any Protected Employees for employment or other
work-related engagement (e.g., as an independent contractor or consultant),
other than on behalf of the Company or its Affiliates, or (b) encourage, or
assist another person or entity to encourage, any Protected Employee to end his
or her employment relationship with the Company.

 

9)                                     Non-Solicitation of Protected
Contractors.

 

In this Agreement, “Protected Contractors” means and includes all persons and
companies who were contractors or subcontractors to or of the Company at any
time(s) within the twenty-four (24) months prior to the termination of the
Period of Employment.

 

The Executive agrees that during the Period of Employment, and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or 4(c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not directly or indirectly solicit or encourage, or assist
another person or entity to assist or encourage, any Protected Contractor to end
or materially reduce its, his or her business relationship with the Company.

 

11

--------------------------------------------------------------------------------


 

10)                              Non-Competition.

 

The Executive agrees that during the Period of Employment, and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not, anywhere within the Restricted Area (as defined below),
compete with the Company, whether directly or indirectly, for (a) the sale of
energy efficiency program management and implementation services to utilities or
other end-use customers or (b) the sale of any goods or services that are the
same as, or that are competitive alternatives to, any other goods or services
that the Company marketed, developed or sold, or actively planned to market,
develop or sell at any time during the last twenty-four (24) months of the
Period of Employment (together, the “Business”).

 

The Executive agrees that throughout the Period of Employment, and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not directly or indirectly provide any support or assistance to,
or provided any services to, any person or entity that is engaged or is planning
or preparing to engage, in any aspect of the Business, whether as an investor
(excluding passive investments representing less than two percent (2%) of the
common stock of a publicly traded company), lender, owner, officer, director,
consultant, employee, agent, salesperson or in any other capacity, whether
part-time or full-time.

 

In this Agreement, the “Restricted Area” shall be: (a) the Eastern United
States, (b) the rest of the United States (c) such other areas in which the
Company or its Affiliates conducts business, or is actively planning to conduct
business as of the end of the Period of Employment.

 

11)                              Reasonableness of Restrictive Covenants.

 

The Executive acknowledges and agrees that by virtue of her employment by the
Company, during the Period of Employment, and at the Company’s expense, the
Executive will be acquiring goodwill and relationships with, and acquiring
special knowledge about, the Company’s customers, employees, contractors and
subcontractors that the Executive would not otherwise acquire.

 

The Executive acknowledges and agrees that the Company’s goodwill and
relationships and special knowledge concerning its customers, employees,
contractors, and subcontractors are valuable, special and unique assets of the
Company that the Company has a legitimate interest in protecting.

 

The Executive acknowledges and agrees that the Company engages in business
throughout the Restricted Area, and that the geographic scope of the
post-employment restrictions in this Agreement are necessary to protect the
Company’s legitimate business interests and are reasonable in scope.

 

The Executive acknowledges and agrees that the Executive possesses skills and
experience qualifying her for employment in other fields, and that the
post-employment restrictions in this Agreement will not unduly impair her
ability to earn a living after her employment with the Company ends.

 

12)                              Remedies.

 

The Executive acknowledges and agrees that a breach by the Executive of any of
the restrictive covenants set forth above in Sections 6, 7, 8, 9 and 10 is
likely to cause the Company irreparable harm, and that the legal remedy of money
damages will not be adequate to remedy the harm to the Company.

 

12

--------------------------------------------------------------------------------


 

The Executive agrees that in the event the Executive breaches or threatens to
breach any of the restrictive covenants set forth above in Sections 6, 7, 8, 9,
and 10, then the Company will be entitled to the immediate issuance of
injunctive relief against the Executive to aid in the enforcement of this
Agreement and to protect against irreparable harm, without the necessity of
posting any bond, including ex-parte temporary restraining orders, and
preliminary and permanent injunctions.

 

In addition to such equitable relief, upon a breach of Sections 6, 7, 8, 9,
and/or 10, the Company shall be entitled to (a) monetary damages for any breach
in an amount deemed reasonable to cover all actual and consequential losses,
(b) all monies earned or received by the Executive as a result of said breach,
and (c) all reasonable costs and expenses of litigation that the Company incurs
to obtain injunctive relief and/or other enforcement of the restrictive
covenants.

 

13)                              Prior Restrictive Covenant Agreements.

 

The Company respects all valid employee post-separation restrictions, including
non-competition and other restrictive covenant agreements, and it strictly
prohibits its employees from disclosing or using the confidential information of
any third party, including that of a prior employer.  The Executive’s employment
is therefore contingent on (a) the Executive’s delivery of and satisfactory
review by the Company of any restrictive covenant (including non-competition)
agreements applicable to the Executive and any other provisions to which the
Executive is subject that would in any way preclude the Executive from
performing any services for the Company or accepting such employment with the
Company, and (b) the Executive honoring such restrictions, including by not, at
any time, using or disclosing any third party confidential information.  In the
event the Executive believes that anyone at the Company or its Affiliates is
asking her to do something that would violate her obligations to a prior
employer, the Executive shall so advise the CEO immediately.  By signing below,
the Executive represents that she accepts employment on the terms outlined in
this Agreement without any conflict with, or violation of, the terms of any
agreement by which the Executive is bound, and without using the confidential or
proprietary information of any third party, including any prior employer of the
Executive, which information the Executive is strictly prohibited from using
while employed by the Company or any affiliate thereof.  The Executive also
agrees that she will not bring onto the Company’s premises or transfer onto the
Company’s technology systems any unpublished document or proprietary,
confidential or trade secret information belonging to any third party unless
such third party has consented to the disclosure of such information to, and its
use by, the Company.  The Executive shall fully indemnify the Company, its
Affiliates, their predecessors and successors, and their respective current and
former directors, officers, agents, employees, investors, shareholders,
administrators, and assigns for all verdicts, judgments, settlements, and other
losses (including reasonable attorneys’ fees) incurred by any of them resulting
from the Executive’s alleged or actual breach of her common law or contractual
obligations to a third party, except as prohibited by law.

 

14)                              Post-Separation Assistance.

 

After her separation from employment, regardless of the reason for such
separation and whether caused by the Executive or the Company, the Executive
shall, upon reasonable notice, furnish such information and proper assistance to
the Company as may reasonably be requested by the Company in connection with any
matter on which she worked while employed by the Company and any litigation in
which it or its Affiliates are, or may become, parties.  The Company shall
reimburse the Executive for all reasonable expenses she incurs in providing such
assistance.

 

13

--------------------------------------------------------------------------------


 

15)                              Governing Law.

 

This Agreement and the relationship contemplated in this Agreement will be
governed by and construed under the internal laws of the State of North
Carolina.

 

16)                              Jurisdiction and Venue.

 

The exclusive venue for any arbitrations and civil action(s) between the
Executive and the Company that arises from or relates to this Agreement or the
employment relationship contemplated in this Agreement will be in Mecklenburg
County, North Carolina.  The Company and the Executive hereby submit and consent
to the courts located in Mecklenburg County, North Carolina exercising personal
jurisdiction over them.  Furthermore, the Company and the Executive waive their
rights to challenge in another court any judgment that is entered by any court
located in Mecklenburg County, North Carolina, or to assert that any civil
action instituted against either of them in Mecklenburg County, North Carolina
is in an improper venue, or should be transferred to another forum for any
reason whatsoever.

 

17)                              Waiver of Right to Jury Trial.

 

The Executive and the Company waive any rights that they or either of them
otherwise has or may have to a trial by jury in any action between the Executive
and the Company that arises from or relates to this Agreement or the employment
relationship that is contemplated in this Agreement.

 

18)                              Severability.

 

If any provision of this Agreement is found invalid or unenforceable for any
reason, in whole or in part, then such provision will be deemed modified,
restricted, or reformulated to the extent and in the manner necessary to render
the same valid and enforceable, or will be deemed stricken from this Agreement,
as the case may require, and this Agreement will be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified, restricted, or reformulated or as if such
provision had not been originally incorporated herein, as the case may be.  The
parties further agree to seek a lawful substitute for any provision that is
found to be unlawful; provided, that, if the parties are unable to agree upon a
lawful substitute, the parties desire and request that a court or other
authority called upon to decide the enforceability of this Agreement modify
those restrictions in this Agreement that, once modified, will result in an
agreement that is enforceable to the maximum extent permitted by the law in
existence at the time of the requested enforcement.

 

19)                              No Inadvertent Waivers or Informal
Modifications.

 

The failure of the Company or the Executive to assert any of its rights under
this Agreement, and/or the delay or partial enforcement of any rights under this
Agreement, will not operate or be construed as a waiver of any breach of this
Agreement, except as such waiver may be expressly set forth in a writing signed
by the Company or the Executive.

 

The waiver by the Company or the Executive of any breach of any provision of
this Agreement will not be construed as a waiver of any subsequent breach(es).

 

This Agreement will not be amended, modified, supplemented, or replaced except
in a writing signed by the Company and the Executive that expressly refers to
this Agreement.

 

14

--------------------------------------------------------------------------------


 

20)                              Notices.

 

All notices, demands and other communications which may be or are required to be
given hereunder or with respect hereto will be given in writing, and delivered
by commercial overnight delivery service, signature required for delivery, and
will be deemed to have been given or made when delivery is made or refused,
addressed as follows:

 

If to the Company to:

 

Lime Energy Services Co.

16810 Kenton Drive, Suite 240

Huntersville, NC 28078

Attention:  Chief Executive Officer

Phone:  (704) 892-4442

 

or to such other address as the Company may from time to time designate to the
Executive in accordance with this Section.

 

If to the Executive to:

 

Mary Colleen Brennan

                                                  

                                                  

Phone:                                       

 

or to such other address as the Executive may from time to time designate to the
Company in accordance with this Section.

 

No notice, request, demand, instruction, or other document to be given hereunder
to any party will be effective for any purpose unless delivered by commercial
overnight delivery service, adult signature required for delivery.  Notices sent
via commercial overnight delivery service will be deemed to have been delivered
as evidenced by the service’s standard means of confirming the delivery and the
signature of the recipient.  The address for the purposes of this Section may be
changed by giving written notice of such change in the manner herein provided
for giving notice.

 

21)                              Compliance with Section 409A.

 

Any payments under this Agreement that may be excluded from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), either as separation pay
due to an involuntary separation from service or as a short-term deferral, shall
be excluded from Code Section 409A to the maximum extent possible.  For purposes
of Code Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment.  Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Code
Section 409A.  Notwithstanding any other provision of this Agreement, if at the
time of the Executive’s termination of employment, she is a “specified
employee,” determined in accordance with Code Section 409A, any payments and
benefits provided under this Agreement that constitute “nonqualified deferred
compensation” subject to Code Section 409A that are provided to the Executive on
account of her separation from service shall not be paid until the first payroll
date to occur following the six-month anniversary of the Executive’s termination
date (“Specified

 

15

--------------------------------------------------------------------------------


 

Employee Payment Date”).  The aggregate amount of any payments that would
otherwise have been made during such six-month period shall be paid in a lump
sum on the Specified Employee Payment Date without interest and, thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule.  If the Executive dies during the six-month period, any delayed
payments shall be paid to the Executive’s estate in a lump sum during the 30-day
period following the Executive’s death.

 

22)                              Headings.

 

The section and paragraph headings and captions used herein are intended solely
for convenience of reference and will not control or effect the interpretation,
meaning or construction of any provision of this Agreement.

 

23)                              Arbitration.

 

At the Company’s or the Executive’s election, any controversy(s), claim(s) or
dispute(s) between the Executive and the Company (and/or the Company’s
Affiliates) shall be resolved by binding arbitration conducted in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, whether or not the controversy(s), claim(s),
or dispute(s) arise from or relate to this Agreement or the relationship that is
contemplated in this Agreement.  Judgment upon the arbitration award(s) may be
entered in any court having jurisdiction thereof.  To the maximum extent allowed
by law, the arbitrator(s) will be authorized to issue subpoenas, compel
discovery, grant equitable relief, and award costs and expenses of the
arbitration (including reasonable attorney’s fees) for bad faith, stubborn
litigiousness, or unnecessary trouble and expense.  This agreement to arbitrate
will survive the termination of the Period of Employment.  Notwithstanding the
foregoing, this Section shall not apply, and the parties shall have no
obligation to arbitrate, any action (including any counterclaims) (a) in which
one or both parties assert claims under or pursuant to, or claim a breach of,
Sections 5, 6, 7, 8, 9 or 10 of this Agreement or (b) in which preliminary,
permanent or other injunctive relief is sought by either party.

 

24)                              Third Party Beneficiaries.

 

This Agreement is intended solely for the benefit of the Executive, the Company,
and the Company’s Affiliates.  This Agreement does not and will not be
misconstrued to give any other person any cause of action or other rights.

 

25)                              Assignments.

 

This Agreement creates personal rights and obligations on the part of the
Executive, and the rights and obligations of the Executive under this Agreement
will not be assignable without the express prior written consent of the Company,
and the Company will have the authority to withhold its consent to any proposed
assignment, in its sole and absolute discretion.  The Company will have the
right to assign its rights and obligations under this Agreement, in whole or in
part, without obtaining any consent from the Executive.

 

26)                              Complete and Final Agreement.

 

This Agreement nullifies and supersedes any and all earlier agreements and
communications between the Executive and the Company, whether oral or written,
including the April 16, 2014 offer letter from Adam Procell to the Executive. 
This Agreement sets forth the complete and final agreement between the Executive
and the Company with respect to the employment relationship contemplated in this

 

16

--------------------------------------------------------------------------------


 

Agreement.  Neither party is entering into this Agreement in reliance upon any
representation, promise or inducement by the other party that is not set forth
in writing in this Agreement.

 

27)                              The Executive’s Consultation with Independent
Legal Counsel.

 

The Executive acknowledges and warrants that she has read and fully understands
the terms and conditions set forth herein, that she has had time to reflect on
and consider the benefits and consequences of entering into this Agreement, that
she has had a fair opportunity to review and discuss this Agreement with an
attorney before signing it, and that she is entering into this Agreement freely
and voluntarily.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

For the Company:

 

 

/s/ C. Adam Procell

 

By: C. Adam Procell

 

For the Executive:

 

 

/s/ Mary Colleen Brennan

 

17

--------------------------------------------------------------------------------


 

Exhibit A

Prior Inventions

 

None

 

18

--------------------------------------------------------------------------------